— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered January 16, 1990, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The determination of whether to allow a defendant to adjourn sentencing proceedings or to withdraw a guilty plea rests within the sound discretion of the trial court and should not be disturbed unless there is a clear abuse of that discretion (see, CPL 220.60 [3]; 380.30 [3]; People v Howard, 138 AD2d 525; People v Melendez, 135 AD2d 660; People v Stubbs, 110 AD2d 725, 727). In this case, we find that the court did not abuse its discretion since there were no grounds shown in the *828record warranting an adjournment or withdrawal of the defendant’s plea (see, People v Billingsley, 54 NY2d 960, 961; People v Brown, 142 AD2d 683; People v Morris, 118 AD2d 595, 596; People v Stubbs, supra, at 727). Bracken, J. P., Hooper, Lawrence, Balletta and O’Brien, JJ., concur.